Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 1
                                                       TXSD
                                                         of 8 PageID
                                                               Page 1#:of19




                                                      4:19mj1983
                                                       United States Courts
                                                     Southern District of Texas
                                                              FILED
                                                         October 22, 2019
                                                                   
                                                   David J. Bradley, Clerk of Court
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 2
                                                       TXSD
                                                         of 8 PageID
                                                               Page 2#:of29
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 3
                                                       TXSD
                                                         of 8 PageID
                                                               Page 3#:of39
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 4
                                                       TXSD
                                                         of 8 PageID
                                                               Page 4#:of49
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 5
                                                       TXSD
                                                         of 8 PageID
                                                               Page 5#:of59
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 6
                                                       TXSD
                                                         of 8 PageID
                                                               Page 6#:of69
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 7
                                                       TXSD
                                                         of 8 PageID
                                                               Page 7#:of79
Case
 Case:
     4:19-mj-01983
       3:19-cr-00011-DMB-RP
                     DocumentDoc
                              1 Filed
                                 #: 1 Filed:
                                       on 10/22/19
                                             02/28/19
                                                    in 8
                                                       TXSD
                                                         of 8 PageID
                                                               Page 8#:of89
Case 4:19-mj-01983 Document 1 Filed on 10/22/19 in TXSD Page 9 of 9
